    Case 1:20-cv-05878-CM Document 30 Filed 08/24/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


J.T. INDIVIDUALLY AND ON               CASE NO. 20-cv-5878 (CM)
BEHALF OF D.T.; K.M.,
INDIVIDUALLY AND ON BEHALF OF
M.M. AND S.M.; J.J.,                         Civil Action
INDIVIDUALLY AND ON BEHALF OF
Z.J.; C.N., INDIVIDUALLY AND
ON BEHALF OF V.N.; AND, ALL
OTHERS SIMILARLY SITUATED               NOTICE OF APPEARANCE

            Plaintiffs,

-AGAINST-

BILL DE BLASIO, IN HIS
OFFICIAL CAPACITY AS THE MAYOR
OF NEW YORK CITY; RICHARD
CARRANZA, IN HIS OFFICIAL
CAPACITY AS THE CHANCELLOR OF
NEW YORK CITY DEPARTMENT OF
EDUCATION; THE NEW YORK CITY
DEPARTMENT OF EDUCATION; THE
SCHOOL DISTRICTS IN THE UNITED
STATES; AND STATE DEPARTMENTS
OF EDUCATION IN THE UNITED
STATES

            Defendants.



     The law firm of Methfessel & Werbel, P.C. hereby enters

an appearance on behalf of defendants, Middletown School
    Case 1:20-cv-05878-CM Document 30 Filed 08/24/20 Page 2 of 2



     District, Cherry Hill School District and West Orange

School District.

                                  METHFESSEL & WERBEL, ESQS.
                                  Attorneys for Defendants,
                                  Middletown School District,
                                  Cherry Hill School District
                                  and West Orange School
                                  District




                                  ____________________________
                                  Fredric P. Gallin, Esq.
                                  112 West 34th Street,
                                  17th Floor
                                  New York, NY 10120
                                  Attorney ID#1840230

Dated: August 24, 2020
